Case 5:18-cv-01073-PSG-PLA Document 45 Filed 06/24/19 Page 1 of 3 Page ID #:256



   1   David A. Chami, #027585
       (Admitted pro hac vice)
   2   PRICE LAW GROUP, APC
       8245 N. 85th Way
   3   Scottsdale, AZ 85258
       T: (818) 600-5564
   4   F: (818) 600-5464
       david@pricelawgroup.com
   5
       Brian J. Brazier (SBN: 245004)
   6   PRICE LAW GROUP, APC
       8245 N 85th Way
   7   Scottsdale, AZ 85258
       T: (818) 600-5587
   8   brian@pricelawgroup.com
       Attorneys for Plaintiff,
   9   James Lineberger
  10
  11
                               UNITED STATES DISTRICT COURT
  12                          CENTRAL DISTRICT OF CALIFORNIA
  13                                                 Case No. 5:18-cv-01073-PSG-PLA
       JAMES LINEBERGER,
  14                                                 STIPULATION FOR DISMISSAL OF
                     Plaintiff,                      DEFENDANT NAVIENT
  15                                                 SOLUTIONS, LLC WITH
       v.                                            PREJUDICE
  16
  17   NAVIENT SOLUTIONS, LLC, formerly
       known as NAVIENT SOLUTIONS, INC.,
  18
  19                 Defendant.
  20
  21
  22          Plaintiff James Lineberger and Defendant Navient Solutions, LLC (“NSL”), by and

  23   through their undersigned counsel, hereby stipulate, pursuant to Federal Rule of Civil
  24
       Procedure 41(a)(1)(A)(ii), to dismiss NSL and the entire action with prejudice, with each
  25
       party bearing its own costs and attorneys’ fees.
  26
  27
              Respectfully submitted this 24th day of June 2019,
  28


                                                  - 1/3-
Case 5:18-cv-01073-PSG-PLA Document 45 Filed 06/24/19 Page 2 of 3 Page ID #:257



   1                                     PRICE LAW GROUP, APC
   2
                                         By:/s/David A. Chami
   3                                     David A. Chami, #027585
                                         (Admitted pro hac vice)
   4                                     PRICE LAW GROUP, APC
                                         8245 N. 85th Way
   5                                     Scottsdale, AZ 85258
                                         T: (818) 600-5564
   6                                     F: (818) 600-5464
                                         david@pricelawgroup.com
   7
                                         Brian J. Brazier (SBN: 245004)
   8                                     PRICE LAW GROUP, APC
                                         8245 N 85th Way
   9                                     Scottsdale, AZ 85258
                                         T: (818) 600-55870
  10                                     brian@pricelawgroup.com
                                         Attorneys for Plaintiff,
  11                                     James Lineberger

  12
                                         HINSHAW & CULBERTSON LLP
  13
  14                                     /s/Dennis N. Lueck
                                         Dennis N. Lueck, Jr. (SBN CA 292414)
  15                                     dlueck@hinshawlaw.com
  16                                     HINSHAW & CULBERTSON LLP
                                         633 West 5th Street, 47th Floor
  17                                     Los Angeles, CA 90071-2043
                                         Telephone: 213-680-2800
  18
                                         Facsimile: 213-614-7399
  19
                                         Ashley M. Brettingen (SBN CA 315703)
  20                                     abrettingen@hinshawlaw.com
  21                                     HINSHAW & CULBERTSON LLP 11601
                                         Wilshire Blvd., Suite 800
  22                                     Los Angeles, CA 90025
                                         Telephone: 310-909-8000
  23
                                         Facsimile: 310-909-8001
  24                                     Attorneys for Defendant
                                         Navient Solutions, LLC f/k/a Navient Solutions,
  25                                     Inc.
  26
  27
  28


                                          - 2/3-
Case 5:18-cv-01073-PSG-PLA Document 45 Filed 06/24/19 Page 3 of 3 Page ID #:258



   1                              ECF SIGNATURE CERTIFICATION
   2
              Pursuant to Local Rule 5-4.3.4, I, David A. Chami, hereby certify that the content
   3   of this document is acceptable to Dennis N. Lueck, Jr., counsel for Defendant Navient
   4   Solutions, LLC, formerly known as Navient Solutions, Inc. and that I have obtained his
   5   authorization to affix his electronic signature to this document.
   6
                                                                PRICE LAW GROUP, APC
   7
   8                                                            /s/David A. Chami
   9
  10
  11                                 CERTIFICATE OF SERVICE
  12          I hereby certify that on June 24, 2019, I electronically filed the foregoing with the
  13   Clerk of the Court using the ECF system, which will send notice of such filing to all
  14   attorneys of record in this matter.
  15
                                                                PRICE LAW GROUP, APC
  16
  17                                                            /s/Elizabeth Nanez
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                   - 3/3-
